

117 HR 1083 : Southeast Asia Strategy Act
U.S. House of Representatives
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 1083IN THE SENATE OF THE UNITED STATESApril 20, 2021Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo require a strategy for engagement with Southeast Asia and the Association of Southeast Asian Nations (ASEAN).1.Short titleThis Act may be cited as the Southeast Asia Strategy Act.2.FindingsCongress finds the following:(1)Southeast Asia is the fulcrum of the Indo-Pacific region, providing both a geographic and maritime link between East and South Asia.(2)The Association of Southeast Asian Nations (ASEAN), a regional intergovernmental organization, remains central to the Indo-Pacific region’s institutional architecture and to United States foreign policy toward the region.(3)The United States has reaffirmed that the security and sovereignty of its Southeast Asian allies and partners, including a strong, independent ASEAN, remain vital to the prosperity and stability of the Indo-Pacific region.(4)The United States has committed to deepen longstanding alliances and partnerships with a range of Southeast Asian nations, including by promoting our shared values, democracy, human rights, and civil society.(5)Since the end of the Second World War, United States investments in strengthening alliances and partnerships with Southeast Asian nations have yielded tremendous returns for United States interests, as working with and through these alliances and partnerships have increased the region’s ability to address common challenges.(6)ASEAN member states are critical United States security partners in protecting the freedom and openness of the maritime domain and preventing violent extremism and the trafficking of weapons of mass destruction.(7)ASEAN member states have contributed significantly to regional disaster monitoring and management and emergency response through initiatives such as the ASEAN Coordinating Centre for Humanitarian Assistance on Disaster Management, an inter-governmental organization that facilitates coordination and cooperation among ASEAN member states and international organizations in times of emergency.(8)According to the 2018 ASEAN Business Outlook Survey, ASEAN member states are vital to the prosperity of the United States economy and exports to ASEAN economies support more than 500,000 jobs in the United States.(9)The United States and ASEAN have established a new strategic partnership that will enhance cooperation across the economic, political-security, and people-to-people pillars of the relationship.3.Statement of policyIt is the policy of the United States to—(1)deepen cooperation with ASEAN and ASEAN member states in the interest of promoting peace, security, and stability in the Indo-Pacific region;(2)affirm the importance of ASEAN centrality and ASEAN-led mechanisms in the evolving institutional architecture of the Indo-Pacific region; and(3)establish and communicate a comprehensive strategy toward the Indo-Pacific region that articulates—(A)the role and importance of Southeast Asia to the United States;(B)the value of the United States-ASEAN relationship;(C)the mutual interests of all parties;(D)the concrete and material benefits all nations derive from strong United States engagement and leadership in Southeast Asia; and(E)efforts to forge and maintain ASEAN consensus, especially on key issues of political and security concern to the region, such as the South China Sea.4.Strategy for engagement with Southeast Asia and ASEAN(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the heads of other Federal departments and agencies as appropriate, shall develop and submit to the appropriate congressional committees a comprehensive strategy for engagement with Southeast Asia and ASEAN.(b)Matters To be includedThe strategy required by subsection (a) shall include the following:(1)A statement of enduring United States interests in Southeast Asia and a description of efforts to bolster the effectiveness of ASEAN.(2)A description of efforts to—(A)deepen and expand Southeast Asian alliances, partnerships, and multilateral engagements, including efforts to expand broad based and inclusive economic growth, security ties, security cooperation and interoperability, economic connectivity, and expand opportunities for ASEAN to work with other like-minded partners in the region; and(B)encourage like-minded partners outside of the Indo-Pacific region to engage with ASEAN.(3)A summary of initiatives across the whole of the United States Government to strengthen the United States partnership with Southeast Asian nations and ASEAN, including to promote broad based and inclusive economic growth, trade, investment, energy innovation and sustainability, public-private partnerships, physical and digital infrastructure development, education, disaster management, public health and global health security, and economic, political, and public diplomacy in Southeast Asia.(4)A summary of initiatives across the whole of the United States Government to enhance the capacity of Southeast Asian nations with respect to enforcing international law and multilateral sanctions, and initiatives to cooperate with ASEAN as an institution in these areas.(5)A summary of initiatives across the whole of the United States Government to promote human rights and democracy, to strengthen the rule of law, civil society, and transparent governance, to combat disinformation and to protect the integrity of elections from outside influence.(6)A summary of initiatives to promote security cooperation and security assistance within Southeast Asian nations, including—(A)maritime security and maritime domain awareness initiatives for protecting the maritime commons and supporting international law and freedom of navigation in the South China Sea; and(B)efforts to combat terrorism, human trafficking, piracy, and illegal fishing, and promote more open, reliable routes for sea lines of communication.(c)Distribution of strategyFor the purposes of assuring allies and partners in Southeast Asia and deepening United States engagement with ASEAN, the Secretary of State shall direct each United States chief of mission to ASEAN and its member states to distribute the strategy required by subsection (a) to host governments. (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives; and(2)the Committee on Foreign Relations and the Committee on Armed Services of the Senate.Passed the House of Representatives April 19, 2021.Cheryl L. Johnson,Clerk